Appellant contends that there is not present herein testimony corroborative of the acknowledged thief relative to the stealing of the car, as well as appellant's connection therewith. We are not impressed with this contention. We find from other testimony than that of the accomplice, the appellant accepting possession of this car at nighttime; assisting the confessed thief in taking the engine out of the stolen car; in company with the thief transporting the car to a field and dismantling the same, taking its tires off and assisting in burning the car; and we find him thereafter in possession of two of the tires taken from the stolen car. All these circumstances seem to us to be corroborative of Horn, the confessed thief, and tend strongly to show guilty knowledge upon appellant's part of the stolen character of this automobile.
The motion will be overruled.